 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     RONNIE MESA, JR.
 6
                                     UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                   CASE NO. 1:19-cr-0007-LJO-BAM
                                         )
11                     Plaintiff,        )
                                         )                   REQUEST FOR RULE 43 WAIVER
12                                       )                   OF PERSONAL APPEARANCE
     vs.                                 )                   REGARDING THIRD STATUS
13                                       )                   CONFERENCE; ORDER
                                         )
14   RONNIE MESA, JR.,                   )                   Date: December 9, 2019
                                         )                   Time: 1:00 PM
15                                       )                   Judge: Barbara A. McAuliffe
                       Defendant.        )
16   ____________________________________)
17

18           Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant RONNIE MESA,

19   having been advised of his right to be present at all stages of proceedings, hereby requests this

20   Court permit him to waive his right to personally appear for his hearing regarding his second
21   Status Conference. Mr. Mesa agrees that his interests shall be represented at all times by the

22   presence of his attorney, CAROL MOSES, the same as if he were personally present, and

23   requests that this Court allow his attorney-in-fact to represent his interests at all times.

24            Mr. Mesa is charged with one count of 21 USC 841(a)(1) – knowingly or intentionally

25   manufacturing, distributing, or dispensing a controlled substance (methamphetamine) and one

26   count of 21 USC 846 – conspiracy to distribute and possess with intent to distribute 500 grams or
27   more of methamphetamine.

28           Mr. Mesa has been out of custody since January 29, 2019.


     REQUEST FOR RULE 43 WAIVER OF
     PERSONAL APPEARANCE; ORDER                                                                          1
 1           Mr. Mesa thrives in his new life. He works as a forklift driver for Sunmaid Raisins in

 2   Kingsburg, CA. He started on Monday August 12, 2019. Mr. Mesa’s specific job requires a

 3   probationary period during which he is rated by a scale of points in the first 715 hours of

 4   employment. Each time he misses work, he receives half of a point or a full point, depending on

 5   how long he is absent. Mr. Mesa is not to exceed 5 points within his first 715 hours worked or

 6   else he will be terminated from the position. Mr. Mesa has 471.75 hours as of November 18,

 7   2019.

 8           Mr. Mesa has already received one full point for missing work to attend his last two Better

 9   Choices Court Program Hearings, which took place on August 14, 2019 and November 13, 2019.

10   Mr. Mesa’s next Better Choices Court Program Hearing is on December 11, 2019, which is the

11   same week as the third Status Conference in the above captioned matter. If Mr. Mesa misses work

12   two times in one week, he will endanger his continued employment.

13           Mr. Mesa is in good standing with Pretrial Services and the Better Choices Court

14   Program.

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


     REQUEST FOR RULE 43 WAIVER OF
     PERSONAL APPEARANCE; ORDER                                                                        2
 1            Mr. Mesa respectfully requests that the Court grant a waiver of his right and obligation to

 2   be personally present at the third Status Conference in Case No. 1:19-cr-0007-LJO-BAM on

 3   December 9, 2019 at 1:00 PM.

 4

 5   Dated: November 20, 2019                              /s/ Carol Ann Moses
                                                           CAROL ANN MOSES
 6                                                         Attorney for Defendant,
 7                                                         RONNIE MESA, JR.

 8

 9                                                 ORDER
10            GOOD CAUSE APPEARING, the above request for Defendant’s waiver of personal
11   appearance at the hearing regarding his Third Status Conference in Case No. 1:19-cr-00007-LJO-
12   BAM on December 9, 2019 at 1:00 PM, is hereby accepted and adopted as the Order of this
13   Court.
14
     IT IS SO ORDERED.
15

16       Dated:     November 20, 2019                          /s/ Barbara   A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28


     REQUEST FOR RULE 43 WAIVER OF
     PERSONAL APPEARANCE; ORDER                                                                          3
